              Case 3:17-cv-01609-DRD Document 72 Filed 03/01/19 Page 1 of 1



                                IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF PUERTO RICO

 Rodriguez Ramos,

 Plaintiff,

 v.
                                                               Civil No. 17-1609 (DRD)
 Empresas Caparra, Inc. et al.,

 Defendants.


                                                  JUDGMENT

         Pursuant to the parties’ executed Settlement Agreement and Motion for Voluntary Dismissal (Docket

No. 70), the Court hereby enters a final judgment DISMISSING THE INSTANT CASE WITH PREJUDICE.

Each party is ordered to fully, faithfully and timely comply with all of the terms and covenants of the Settlement

Agreement. The Court shall retain jurisdiction of the enforcement of the Settlement Agreement. Failure to

comply with the agreement will result in contempt of the Court.

         THIS CASE IS NOW CLOSED FOR ALL ADMINISTRATIVE AND STATISTICAL PURPOSES.

         IT IS SO ORDERED, ADJUDGED AND DECREED.

         In San Juan, Puerto Rico this 1st day of March, 2019.

                                                                      s/ Daniel R. Dominguez
                                                                      DANIEL R. DOMINGUEZ
                                                                      U.S. DISTRICT JUDGE
